The opinion of the court was delivered by
Dawson, J.:
A petition for a rehearing calls our attention to an inaccuracy in our statement of facts which is reflected in syllabus No. 3. The jury returned no general verdict. The general finding in favor of defendant was that of the trial court' itself, and syllabus No. 3'should be corrected to read:
“The jury’s special findings considered and held not at variance with the trial court’s general finding, and plaintiff was not entitled to judgment thereon.”
The argument in behalf of a rehearing suggests nothing which would justify a disturbance of the judgment, nor of the conclusion already reached by this court. It is therefore denied.